       Case 2:15-cv-00463-RCL-SMD Document 192 Filed 07/15/19 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         MIDDLE DISTRICT OF ALABAMA

ANGELA MCCULLOUGH et al.,                  )
on behalf of themselves, individually,     )
and on behalf of a class of all others     )
similarly situated,                        )
                                           )
        Plaintiffs,                        )
                                           )
  v.                                       ) Case No. 2:15-CV-463-RCL
                                           )
THE CITY OF MONTGOMERY,                    )
ALABAMA; EARNEST N. FINLEY, JR.,           )
Chief of Police of the City of             )
Montgomery, in his individual capacity;    )
KEVIN MURPHY, former Chief of              )
Police of the City of Montgomery, in his   )
individual capacity; LES HAYES III,        )
Presiding Judge of the Municipal Court     )
of the City of Montgomery, in his          )
individual and official capacities;        )
JUDICIAL CORRECTION SERVICES,              )
INC., a corporation; and TODD              )
STRANGE, Mayor of the City of              )
Montgomery, in his individual capacity,    )
                                           )
        Defendants.                        )


        Joint Status Report and Proposed Discovery Plan and
                  Scheduling Order in Response to
               Court’s Order of June 20, 2019 (Doc. 187)


   In accordance with this Court’s Order of June 20, 2019 (Doc. 187), on July 3, 2019,

counsel for all parties conferred via conference call. This report documents the
        Case 2:15-cv-00463-RCL-SMD Document 192 Filed 07/15/19 Page 2 of 9



    agreements of the parties and a discovery plan within the constraints of that order,1

    and also highlights some issues where the parties are not currently in agreement.

          1. Conference participants. Those participating in the conference were:

             • Faya Toure, Henry Sanders, and Martha Morgan, counsel for the
               Plaintiffs.2

             • Shannon L. Holliday, Richard H. Gill, and Ben W. Maxymuk, counsel for
               the City of Montgomery, Alabama, Earnest N. Finley Jr., Kevin Murphy,
               Les Hayes III, and Todd Strange.

             • Michael L. Jackson and Wilson F. Green, counsel for JCS.

           2. Discovery from other related cases. The parties agree to stipulate
    to the discovery of documents, depositions and exhibits of any parties from other
    similar cases, specifically Ray v. JCS, Carter v. City of Montgomery, and Thurman v.
    JCS for JCS and depositions, documents, and exhibits in Mitchell, Cleveland and
    Watt v. Montgomery, Carter v. City of Montgomery, and Rudolph v. City of Montgom-
    ery for the City of Montgomery subject to any reserved objections. JCS agrees to
    stipulate to the discovery of the documents, depositions, and exhibits produced in
    Ray v. JCS, Carter v. City of Montgomery and Thurman v. JCS subject to any re-
    served objections. The parties’ stipulation may contain reservations of rights with
    respect to satisfaction of the requirements of Fed. R. Civ. P. 32(a) or the Federal
    Rules of Evidence regarding use at trial.

           3. Protective order. The parties have previously proposed a protective order
    for the purposes of protecting personal information of putative class members (Doc.
    157) and request that the Court enter the proposed order or a modified version of it
    as the Court deems appropriate.

          4. Electronically Stored Information (ESI)

         If a document is stored in electronic form as Word, WordPerfect, Excel, or
    PDF, the producing party may produce the document in its native format or search-
    able PDF, at the election of the producing party, unless the requesting party

1     This proposed discovery plan and scheduling order may need to be revised if
this Court grants Plaintiffs’ pending motion for reconsideration, in whole or in part.
2      Plaintiffs hereby advise the Court that they have associated additional counsel,
specifically Dentons (www.dentons.com), and Harold Hirshman, Esq. of that firm, and
the National Center for Law and Economic Justice (www.nclej.org), to assist in the
preparation and trial of this matter. Applications for admission pro hac vice and no-
tices of appearance will be filed shortly.


                                             2
     Case 2:15-cv-00463-RCL-SMD Document 192 Filed 07/15/19 Page 3 of 9



demonstrates particularized need for the information in native format by, for exam-
ple, demonstrating that the information can be read only in native format, such as
formulas contained in Excel spreadsheets. If the requesting party demonstrates
particularized need, and the producing party does not otherwise object to the request,
the producing party will produce the information in native format. The parties will
take the matter up with the Court if they cannot agree whether particularized need
has been demonstrated.

      a. If a document is kept only on paper, the producing party must produce a
searchable PDF document.

       b. If a document or information is stored in a database that is not Excel,
electronic form other than Word, WordPerfect, Excel, or PDF, the producing party
must contact opposing counsel before production to arrange the appropriate form of
production.

      5. Discovery Plan:

      a. Subjects for Discovery

       Plaintiffs’ Position. Plaintiff will be seeking discovery on the following: The
merits of Plaintiffs’ and other putative class members’ Count three, five, seven,
eight, twelve, thirteen, and fourteen claims against the City of Montgomery and/or
JCS as listed in the Court’s Order (Doc. 187). The topics will include but may not be
limited to: Each putative class member’s history of experiences with JCS, the Mont-
gomery Municipal Court and the Montgomery City Jail. Policies and practices of
JCS, the City, City Police, Municipal Court and Jail. Each putative class member’s
financial status during the relevant period(s). All proceedings relating to putative
class members in Montgomery’s municipal court. Each putative class member’s his-
tory of warrants served by and arrests by the City of Montgomery police. Each puta-
tive class member’s jail work records. Jail occupancy (including holding cell), staff-
ing and salaries, and conditions. Reports and other materials related to health and
deaths of jailees. Jail policies and practices on visitation and access and cost of
phone calls. Each putative class member’s fines, costs, fees and JCS collection fees.
JCS marketing policies and materials. JCS supervisory performance evaluations.
Approval of JCS contracts by the Montgomery City Council and signing of them by
Interim Mayor Jinright and Mayor Strange, respectively. Budgets and other finan-
cial reports and materials relating to the City, the City Jail, and the Municipal
Court. JIC and COJ proceedings against Judge Hayes. Complaints or notices of
claims related to JCS, the Municipal Court, the City Jail, or to the City police ser-
vice of warrants or arrests. JCS cases extending longer than two years and those
separated into two or more probation cases with holds placed on some. Compensato-
ry and punitive damages.

       In response to Defendants’ position on scope set forth below, Plaintiffs note
their substantive disagreement as to a number of items Defendants address. Plain-
tiffs do, however, agree with Defendants that scope issues should not be resolved

                                          3
     Case 2:15-cv-00463-RCL-SMD Document 192 Filed 07/15/19 Page 4 of 9



summarily in a Rule 26(f) plan but need to await further discussion (and, if neces-
sary, briefing) when specific requests are propounded.

        Defendants’ Position. Defendants reserve all rights of objection to Plaintiffs’
topics, many of which are overbroad, and contend that the scope of allowable dis-
covery will be as allowed by Rule 26. For example, the holdings in Thurman, which
were affirmed by the Eleventh Circuit, categorically prohibit any recovery of JCS
fees, all of which were ordered under the Probation Orders themselves, and thus
discovery relating to those fees should not be allowed, especially given the truncat-
ed time schedule. Defendants do not agree that all the “Subjects for Discovery”
listed by Plaintiffs are relevant to the actual claims and issues remaining in this
case, and do not agree that such proposed discovery is appropriate. There is no
claim in the surviving complaint, for example, which involves jail visitation, cost of
phone calls, jail staffing and salaries, the police service of warrants, and other sub-
jects listed by Plaintiffs, and Defendants reserve the right to object if and when dis-
covery on non-relevant matters is sought. In any event, it is premature for Defend-
ants to state any definitive positions regarding any specific discovery matter until
specific discovery requests are pending.

      b. Discovery Deadline and Limits. Initial disclosures must be provided by
August 2, 2019. The Court has ordered that all discovery must be completed by
December 19, 2019. Any supplementation is due within a reasonable time after new
information is received, but in any event no later than 45 days before the end of
discovery. The parties agree to following limits on discovery:

        • Limitations on Interrogatories:

               o Plaintiffs’ position: Limit set by federal rules applies (25 per party).

                  Subject to their position that the federal rules should govern here,
                  Plaintiffs note the asymmetry of Defendants’ position, which per-
                  mits plaintiff-by-plaintiff counting when it is Defendants who are
                  propounding but require aggregation when it is Plaintiffs who are
                  propounding.

               o Defendants’ Position: Maximum of 60 interrogatories (including
                 discrete subparts) by Plaintiffs to each Defendant and maxi-
                 mum of 60 interrogatories by each Defendant to each Plaintiff.


        • Limitations on Requests for Production:

               o Plaintiffs’ position: No limit, per the federal rules.

                  Subject to their position that the federal rules should govern here,
                  Plaintiffs note the asymmetry of Defendants’ position, which per-
                  mits plaintiff-by-plaintiff counting when it is Defendants who are

                                            4
Case 2:15-cv-00463-RCL-SMD Document 192 Filed 07/15/19 Page 5 of 9



              propounding but require aggregation when it is Plaintiffs who are
              propounding.


        o Defendants’ Position: Maximum of 60 requests for production (in-
          cluding discrete subparts) by Plaintiffs to each Defendant and
          maximum of 60 requests for production (including discrete sub-
          parts) by each Defendant to each Plaintiff.


  • Limitations on Requests for Admission:

        o Plaintiffs’ position: No limit, per the federal rules.

              Subject to their position that the federal rules should govern here,
              Plaintiffs note the asymmetry of Defendants’ position, which per-
              mits plaintiff-by-plaintiff counting when it is Defendants who are
              propounding but require aggregation when it is Plaintiffs who are
              propounding.

        o Defendants’ Position: Maximum of 60 requests for admission by
          Plaintiffs to each Defendant and maximum of 60 requests for ad-
          mission by each Defendant to each Plaintiff.


  • Limitations on Depositions:

        o Plaintiffs’ position: 10 depositions per party, per the federal rules; 7-
          hour limit shall not necessarily apply to multi-topic depositions un-
          der Rule 30(b)(6).

        o Defendants’ Position: Maximum of 12 depositions by Plaintiffs and
          maximum of 15 depositions by Defendants, collectively. Each depo-
          sition is limited to a maximum of 7 hours of examination unless
          extended by agreement of the parties or order of the Court.


   Plaintiffs’ Position Regarding Timing of Responses. Because of expe-
   dited deadlines, all responses to discovery requests will be due within 21
   days instead of 30 days, with physical production provided on due date.
   Defendants do not agree to this position.

    Discovery Disputes. Any opposition to any motion requesting judicial in-
    tervention in discovery will be filed within five business days of the
    motion, with replies due three business days after the opposition’s fil-
    ing (Doc. 187).

 c. Experts

                                      5
     Case 2:15-cv-00463-RCL-SMD Document 192 Filed 07/15/19 Page 6 of 9




     The parties’ essential disagreement on experts is that Plaintiffs insist on simul-
taneous disclosure of experts, whereas Defendants seek a staggered disclosure of ex-
perts.

         • Plaintiffs’ Position

              o Parties’ expert disclosures and reports must be filed no later than
                October 15, 2019, and those experts must be submitted for deposi-
                tion by November 8, 2019.

              o Rebuttal expert disclosures, if any, must be filed no later than
                November 22, 2019, and those rebuttal experts must be submit-
                ted for deposition prior to the close of discovery.

              o Plaintiffs’ ability to produce expert reports by October 15 will de-
                pend in substantial part on Defendants’ compliance with discov-
                ery and, in particular, with the shortened timeframes for respons-
                es that Plaintiffs have proposed.

         • Defendants’ Position

              o Plaintiffs’ expert disclosures and reports must be filed no later
                than October 15, 2019, and those experts must be submitted for
                deposition by November 8, 2019.

              o Defendants’ expert disclosures, if any, must be filed no later than
                December 6, 2019, and those rebuttal experts must be submit-
                ted for deposition prior to the close of discovery.




                                          6
     Case 2:15-cv-00463-RCL-SMD Document 192 Filed 07/15/19 Page 7 of 9




      d. Amendment of Pleadings: Plaintiffs’ Position: Amended or supple-
mental pleadings must be filed by October 19, 2019. Defendants’ Position: Any
amended or supplemental pleadings should be allowed only upon a showing of good
cause or as otherwise allowed under Rule 15(a).

      6. Dispositive Motions: The Court has ordered that dispositive motions
must be filed no later than January 20, 2020, with responses due February 20, 2020
and replies due March 9, 2020 (Doc. 187).

       7. Class Certification: The parties request that the Court allow for dis-
closures and depositions of experts for class certification after the Court’s ruling on
motions for summary judgment. Regardless of when the motion for class certifica-
tion is due, the parties propose that the Defendants will have 30 days to file a re-
sponse to any motion for class certification, and Plaintiffs will have 21 days after the
due date for Defendants’ responses to file a reply brief in support of the motion for
class certification. The parties propose the following schedule for post-summary-
judgment class-certification-stage deadlines:

      a. Plaintiffs must file and serve the disclosure and report of any expert to be
         used for class certification within 42 days following the Court’s ruling on
         motions for summary judgment. Plaintiffs must make any expert to be used
         for class certification available for deposition within 21 days following the
         disclosure and report.

      b. Defendants must file and serve the disclosure and report of any expert to
         be used for class certification within 28 days following the deposition of the
         Plaintiffs’ experts. (If Plaintiffs do not disclose any experts for class certi-
         fication, the Defendants must file and serve the disclosure and report of
         any experts for class certification within 70 days following the Court’s
         ruling on the motions for summary judgment.) Defendants must make any
         expert to be used for class certification available for deposition within 21
         days following the disclosure and report.

      c. Any motion for class certification (including any supporting briefing and
         evidentiary submission) by Plaintiffs must be filed no later than 30 days
         after the last deposition of the Defendants’ experts or 98 days (14 weeks)
         after the Court’s ruling on motions for summary judgment, whichever date
         is later. Defendants’ briefs and evidentiary submissions in response to a
         motion for class certification must be filed no later than 30 days following
         the filing of the motion. Plaintiffs’ reply brief must be filed no later than 21
         days following the filing of the Defendants’ response briefs.

    8. Electronic Service: Under Rule 5(b)(2)(E), Fed. R. Civ. P., the parties
consent to service by electronic means of pleadings and other papers covered by
Rule 6.

                                           7
     Case 2:15-cv-00463-RCL-SMD Document 192 Filed 07/15/19 Page 8 of 9




         Respectfully submitted on July 15, 2019.

                                        s/ Shannon L. Holliday
                                        One of the Attorneys for Defendants City of
                                        Montgomery, Earnest N. Finley Jr., Kevin
                                        Murphy, Les Hayes III, and Todd Strange
Of Counsel
Shannon L. Holliday
Robert D. Segall
Richard H. Gill
Ben W. Maxymuk
Copeland, Franco, Screws & Gill, P.A.
P. O. Box 347
Montgomery, AL 36101-0347
(334) 834-1180
holliday@copelandfranco.com
segall@copelandfranco.com
gill@copelandfranco.com
maxymuk@copelandfranco.com



                                        s/ Michael L. Jackson
                                        One of the Attorneys for Defendant Judicial
                                        Corrections Services
Of Counsel
Larry S. Logsdon
Michael L. Jackson
Wesley K. Winborn
Wallace, Jordan, Ratliff & Brandt, L.L.C.
P.O. Box 530910
Birmingham, Alabama 35253
 (205) 870-0555
llogsdon@wallacejordan.com
mjackson@wallacejordan.com
wwinborn@wallacejordan.com




                                            8
     Case 2:15-cv-00463-RCL-SMD Document 192 Filed 07/15/19 Page 9 of 9




Wilson F. Green
Fleenor & Green LLP
1657 McFarland Blvd. N., Ste. G2A
Tuscaloosa, Alabama 35406
(205) 722-1018
wgreen@fleenorgreen.com



                                    s/ Martha I. Morgan
                                    One of the Attorneys for Angela McCullough,
                                    Marquita Johnson, Kenny Jones, Algi
                                    Edwards, Levon Agee, Adrian Eddie Floyd,
                                    Hassan Caldwell, Devron James, Ashley Dawn
                                    Scott, and Christopher Mooney
Of Counsel
Martha I. Morgan
8800 Lodge Lane
Cottondale, Alabama 35453
205-799-2692
mimorgan@yahoo.com

Faya Rose Toure
Henry Sanders
Chestnut, Sanders & Sanders, LLC
One Union Street
P.O. Box 1290
Selma, Alabama 36702
Voice: 334-526-4531
Fax: 334-526-4535
fayarose@gmail.com
gpompey@csspca.com




                                       9
